Citation Nr: 0105330	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  94-49 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury with arthritis.  

2.  Entitlement to a rating in excess of 10 percent for 
chronic medial collateral ligament sprain with laxity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1963 to November 
1968 and from January to April 1991.  

The current appeal arose from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The RO denied entitlement to service connection for a 
neurological disorder and hypertension, and a rating in 
excess of 10 percent for residuals of a left knee injury with 
arthritis.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in February 1995, a transcript of which has been 
associated with the claims file.  

In February 1997 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for a neurological 
disorder and hypertension, and remanded to the RO the claim 
of entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury with arthritis for further 
development and adjudicative actions.  

In October 1998, the RO continued the 10 percent evaluation 
for residuals of a left knee injury and granted service 
connection for chronic medial collateral ligament sprain with 
laxity with an assigned evaluation of 10 percent, effective 
August 26, 1993.  

In March 2000 the RO affirmed the determinations previously 
entered.


The case has been returned to the Board for further appellate 
review.

In his January 2001 statement to the Board on behalf of the 
veteran, the representative argues for the application of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107) to the claims of entitlement to 
service connection for a neurological disorder and 
hypertension, denied by the Board in its February 1997 final 
decision.  

It appears that the representative has raised the claims of 
whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for a 
neurological disorder and hypertension.  Since these claims 
have been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicatory action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In his January 2001 letter on file the veteran requested a 
hearing before the Board, by implication at the RO before a 
travel Member of the Board.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (2000), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, this case is remanded to the RO as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should take appropriate action 
to schedule the appellant for a personal 
hearing before a travel Member of the 
Board sitting at the RO.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The purpose of 
this remand is to accord the appellant due process of law.  
The appellant need take no action until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


